DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: acquisition unit and display control unit in claims 7 and 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof: acquisition unit corresponds to ¶47 the CPU 111 obtains a captured image (a captured image of an Nth frame) outputted from the camera 114, and display control unit corresponds to ¶52 the CPU 111 controls the shape of the base display image in accordance with the change of the shape obtained in step S605 to generate a new display image, and causes the display screen 115 to display the generated display image.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Forutanpour et al (US 20150145887).
Regarding claim 1, Forutanpour discloses a non-transitory computer-readable storage medium storing a computer program for causing a computer of a display apparatus to function (¶21-25 & Fig. 1 a head-mounted display (HMD) system 5 includes an HMD 10 that can be worn by a user 12, and a primary computing device 19; The memory 72 is a processor-readable storage medium that stores the software 744 which is processor-readable, processor-executable software code containing instructions that are configured to, when executed, cause the processor 70 to perform various functions described herein) as: 
	an acquisition unit configured to acquire captured images of respective frames in a moving image obtained by capturing a marker (¶32 The location selection module 94 is configured to analyze visual information displaced from the selected location to identify reference markers and their positions. The reference markers are preferably items of fixed location (e.g., a corner of a door frame), or at least typically very stable location (e.g., a corner of a desk), and that are distinguishable by image processing algorithms executed by the window selection module 90. For example, the reference markers could be light switches, book shelves, or whiteboard edges);
	a display control unit configured to (i) perform a process for storing, into a memory, shape information which defines a shape of an image region of a single marker detected from a
captured image of a first frame acquired by the acquisition unit (¶32 The module 94 can determine reference markers and their positions in three-dimensional space, e.g., in absolute terms and/or relative to the selected location; The module 94 is configured to build a database of reference markers and locations, and may associate these reference marker locations with a location of the HMD 10; The reference markers are preferably items of fixed location (e.g., a corner of a door frame), or at least typically very stable location (e.g., a corner of a desk), and that are distinguishable by image processing algorithms executed by the window selection module 90. For example, the reference markers could be light switches, book shelves, or whiteboard edges (e.g. one of these markers is interpreted as a single marker)) and causing a display screen of the display apparatus to display a base display image which is a display image that has a base shape (¶41 The display module (means for virtually displaying a window) 98 is configured to display a selected window of desired content), and (ii) perform a process for, in a case where an image region of the single marker is detected from a captured image of a second frame after the first frame acquired by the acquisition unit, obtaining a region transformation parameter for transforming the shape indicated by the shape information to a shape of the image region of the single marker which is detected from the captured image of the second frame, generating a display image obtained by transforming a shape of the base display image using the obtained region transforming parameter  and causing the display screen of the display apparatus to display the generated display image (¶41 The display module 98 is configured to use information from the location and orientation module 96 to adjust a size and perspective of the window based upon movement of the HMD 10 and/or input from the user 12 (e.g., commands to enlarge, shrink, elongate, heighten, widen, compress vertically and/or horizontally, etc., the window). Thus, as the user 12 moves while wearing the HMD 10, the window is displayed based on the location an orientation of the HMD 10 relative to the physical location selected by the user 12 to be associated with the window. Thus, the module 98 is configured to display the window such that the window mimics a physical item, with the size and perspective of the window having the size, shape, and orientation on the display 26 appropriate to the distance and angle from the user 12 to the physical location selected by the user 12, and appropriate to the orientation of the HMD 10 (e.g., relative to gravity and/or relative to an orientation selected by the user 12); ¶42 The display module 98 uses information from the camera 28 of the FOV module 92 to locate one or more reference markers. Using the one or more reference markers, and possibly the location and orientation of the HMD 10, the display module 92 can determine where in the display 26 to show the window, and with what size and perception (viewing angle).).

Regarding claim 5, Forutanpour discloses medium according to claim 1, wherein the acquisition unit acquires the captured images of the respective frames in the moving image from a camera that the display apparatus has (Fig. 3 camera 28). 

Regarding claims 7-8 (drawn to a display apparatus):               
The proposed rejection of Forutanpour, explained in the rejection of CRM claim 1, anticipates the steps of the display apparatus of claim 7-8 because these steps occur in the operation of the proposed rejection as discussed above. Thus, the argument similar to that presented above for claim 1 is equally applicable to claims 7-8. Specifically, Forutanpour discloses a display apparatus and head-.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forutanpour as applied to claim 1 above, and further in view of Suzuki (US 20170163949).
Regarding claim 4, Forutanpour discloses medium according to claim 1, but fails to specifically teach wherein the display control unit performs a process for performing a process for, in a case where the image region of the single marker is detected from the captured image of the second frame acquired by the acquisition unit, obtaining a coordinate conversion parameter for transforming image coordinates of four comers of the image region of the single marker which is detected from the captured image of the first frame to image coordinates of four corners of the image region of the single marker which is detected from the captured image of the second frame, generating the display image that is obtained by transforming image coordinates of four corners of the base display image using the obtained coordinate conversion parameter, and  causing the display screen to display the generated display image.
Suzuki teaches wherein the display control unit performs a process for performing a process for, in a case where the image region of the single marker is detected from the captured image of the second frame acquired by the acquisition unit, obtaining a coordinate conversion parameter for (¶80 Therefore, the position detection unit 25 detects a plurality of feature points of a marker, for example, four corner points of the marker provided at the operation target object. Then, the position detection unit 25 calculates an affine transformation parameter that represents conversion between a camera coordinate system and a target object coordinate system with reference to the operation target object based on the plurality of detected feature points of the marker; ¶103 The projection control unit 24 displays the image of the projection target object in the display region).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the invention to have implemented the teaching of wherein the display control unit performs a process for performing a process for, in a case where the image region of the single marker is detected from the captured image of the second frame acquired by the acquisition unit, obtaining a coordinate conversion parameter for transforming image coordinates of four comers of the image region of the single marker which is detected from the captured image of the first frame to image coordinates of four corners of the image region of the single marker which is detected from the captured image of the second frame, generating the display image that is obtained by transforming image coordinates of four corners of the base display image using the obtained coordinate conversion parameter, and  causing the display screen to display the generated display image from Suzuki into the medium containing the display apparatus of Forutanpour. The motivation for doing this is to improve projection of images on a projection surface.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forutanpour as applied to claim 1 above, and further in view of Biocca et al (US 20080266323).
Regarding claim 6, Forutanpour discloses medium according to claim 1, but fails to specifically teach wherein the display apparatus is a smart phone. 
Biocca teaches wherein the display apparatus is a smart phone (¶38 rendering is performed on the camera image, as in a tablet computer, PDA, or cell phone image).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the invention to have implemented the teaching of wherein the display apparatus is a smart phone from Biocca into the medium containing the display apparatus of Forutanpour. The motivation for doing this is to allow for portability of the camera.

Response to Arguments
Applicant's arguments filed 01/06/2021 have been fully considered but they are not persuasive.
Regarding claim 1, the applicant argues that the prior art of record does not teach “obtaining a region transformation parameter for transforming the shape indicated by the shape information to a shape of the image region of the single marker which is detected from the captured image of the second frame, generating a display image obtained by transforming a shape of the base display image using the obtained region transforming parameter  and causing the display screen of the display apparatus to display the generated display image”.
Regarding the above argument, the examiner respectfully disagrees. Forutanpour teaches in Forutanpour teaches in ¶41 The display module 98 is configured to use information from the location and orientation module 96 to adjust a size and perspective of the window based upon movement of the HMD 10 and/or input from the user 12 (e.g., commands to enlarge, shrink, elongate, heighten, widen, .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN KY/Primary Examiner, Art Unit 2669